DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2010/0179518 A1) in view of Pang et al. (US 2009/0306594 A1).
With regard to claim 1, Ludvig discloses An apparatus (Fig. 2) for use with an exterior source of a drug and an exterior monitor comprising: an implantable skull-mounted drug and pressure sensor (SOS) (102, 114, 116, 118); an implantable power and communication unit (PCU) electrically coupled to the SOS (166/124, 134, 126, 136, 128, 138, 140, 130, 120, electronics associated with the SOS); a drug delivery and communications catheter for communicating the SOS with the PCU and for communicating the exterior source of the drug to the SOS ([0026]), where the PCU includes a ventricular access port (144, 146, 148) through which a drug may be provided from the exterior source, and a first microcontroller subsystem (Claim 19, controller for analyzing data sensed from the electrodes 114) for bidirectionally communicating with the first pressure sensor and the exterior monitor.
However, Ludvig does not teach an optical ventricular catheter or a second microcontroller.
Pang teaches an implantable system ([0002]) that further includes a drug and pressure sensor ([0071], [0075]) and further an optical ventricular catheter with a CSF accessible optical chamber and drug delivery port ([0143], photodiode), an LED bundle ([0143]) and a photodetector (phototransistor, [0143]) coupled to the optical ventricular catheter and a second microcontroller ([0143]) subsystem for controlling the LED bundle and photodetector.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig with the optical ventricular catheter and second microcontroller as taught by Pang for the purpose of requiring fewer components and less cost and space ([0143]).
With regard to claim 3, Ludvig discloses the claimed invention except for the second microcontroller.
Pang teaches where the second microcontroller subsystem for controlling the LED bundle and photodetector comprises: a second microcontroller ([0143]); and a control and analog circuit ([0143], control circuitry) coupled to the second microcontroller and LED bundle and photodetector.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig with the pressure sensor and the photodetector as taught by Pang for the purpose of requiring fewer components and less cost and space ([0143]).
With regard to claim 5, Ludvig discloses a method comprising: supplying a drug for treatment of a disease to a body space via an implanted catheter and delivery system (Fig. 1); monitoring the body in the body space with an implanted sensor (114, 116, 118), and wirelessly communicating the monitored pressure of the fluid to an external monitor using an implanted wireless communication system ([0029)) and Ludvig discloses where supplying a drug for treatment of a disease to a body space via an implanted catheter and delivery system comprises supplying the drug from an implanted pumped reservoir of the drug (166, 122, 132).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2010/0179518 A1) in view of Pang et al. (US 2009/0306594 A1) and in further view of John (US 2008/0058773 A1).
With regard to claim 2, Ludvig discloses where the first microcontroller subsystem for controlling the pump and bidirectionally communicating with the first pressure sensor and pump comprises a first microcontroller (claim 19) and a power supply (172) to run the first microcontroller.
However, Ludvig/Pang do not teach a Bluetooth radio and antenna.
John teaches a brain implanted device that uses Bluetooth radio coupled to a microcontroller ([0150]); an antenna (the device is configured to receive Bluetooth signals and thus would necessarily include some type of antenna to receive the signals) coupled to the Bluetooth radio; and a power and analog circuit ([(0055], specialized circuits which are common for these types of devices).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig/Pang with the Bluetooth as taught by John for the purpose of using an alternate means of wireless connection that is well known in the art ([0150)).
With regard to claim 4, Ludvig/Pang teach the claimed invention except for a pressure and temperature sensor.
John teaches the use of pressure and temperature sensors ([0058]) for monitoring and relaying information on what is being celivered in the implanted device.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig/Pang with the pressure and temperature sensor as taught by John for the purpose of measuring physical traits at the delivery site to ensure proper treatment ([0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783